Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. US publication no.:  US 2019/0036728 A1
Regarding claim 1, Hu et al. teach, A motor, comprising: a motor body (see figures 2-4), the motor body comprising a housing (housing 11, figure 3) , a stator assembly (stator assembly 12, figure 3), and a rotor assembly (rotor assembly 13, figure 3), and the stator assembly comprising a stator winding (inherently disclosed in stator assembly); and a motor controller (motor controller 2, figure 2), the motor controller comprising a control circuit board (control circuit board 21, figure 3), and the control circuit board comprising a power source (see paragraph 4, where the control circuit board includes a power supply circuit), a microprocessor (see paragraph 4), an insulated-gate bipolar transistor (IGBT) inverter circuit (see paragraph 4), and a plurality of universal interface modules (see paragraph 4); wherein: the motor controller is configured to be connected to a main control board of a heating, ventilation, and air conditioning (HVAC) system, to receive a command from the HVAC system, and to control an operation of the motor body based on the command (see figures 5-9 and paragraph 36, where it is explained that the HVAC sends the command to the motor via signal converter); the power source is configured to supply power to each electric circuit of the motor controller (see paragraph 36, where the power circuit supplies power for each of the circuits in the power converter); the microcomputer is configured to control an operation of the IGBT inverter circuit (see paragraph 4); the IGBT inverter circuit comprises an output terminal (inherently disclosed as seen in paragraph 4); the stator winding comprises a coil winding (inherently included in the stator assembly of ECM); and the output terminal is connected to the coil winding (inherently included in paragraph 4 as the output of the inverter is connected to the stator windings to supply power to the power); the plurality of universal interface modules comprises at least two types of modules selected from a multi-pin communication interface module, a multi-line communication interface module, a multi-position control interface module, and a pulse-width modulation (PWM) signal communication interface module (see figure 5, where plurality of control signal inputs are disclosed including PWM signal and the 4-20 mA signal); the HVAC system is configured to communicate with the microprocessor via at least one of the plurality of universal interface modules (see paragraphs 40-41).
Regarding claim 2, Hu et al. teach, the motor of claim 1, wherein the multi-pin communication interface module is a 5-pin or a 16-pin communication interface module (see figure 5, where there 5-pin control inputs).
Regarding claim 3, Hu et al. teach, the motor of claim 1, wherein the multi-line communication interface module refers to a 4-line communication interface module (see figure 6, for the 4-line communication interface).
Regarding claim 4, Hu et al. teach, the motor of claim 1, wherein the plurality of universal interface modules further comprise a Bluetooth module configured to provide communication between the microprocessor and the HVAC system (see paragraph 37).
Regarding claim 5, Hu et al. teach, the motor of claim 1, wherein the multi-position control interface module is a 5-position or 6-position control interface module (see figure 7).
Regarding claim 6, Hu et al. teach, the motor of claim 1, further comprising a multi-way terminal block (first multi-plexer switch, figure 7) connected to the plurality of universal interface modules.
Regarding claim 7, Hu et al. teach, the motor of claim 6, wherein the plurality of universal interface modules is connected to the multi-way terminal block via a plurality of connecting wires (see figures 6- and 7, where the input signal interface circuits is connected to the first multi-plexer switch via wires).
Regarding claim 8, Hu et al. teach, the motor of claim 7, wherein the motor controller further comprises a control box (control box 22, paragraph 4); the control box comprises a first side and a second side; the first side is connected to the housing, and the second side is provided with a junction box; the multi-way terminal block is disposed in the junction box (see figures 1-2 and 6-7).
Regarding claim 9, Hu et al. teach,  The motor of claim 8, wherein the multi-way terminal block comprises a plurality of groups of terminals; each group of terminals is connected to one of the plurality of universal interface modules via the plurality of connecting wires (see figure 7, where the input signal interface circuits is connected to the first multi-plexer switch via plurality of wires); when in use, only one group of terminals communicates with one universal interface module; and a number of ways of each group of the terminals is equal to that of the connecting wires and to that of signals transmitted by the one universal interface module (see paragraph 37, where one of the input signal interface is selected).
Regarding claim 10, Hu et al. teach, The motor of claim 9, wherein the multi-way terminal block comprises a first connection part and a second connection part; the first connection part is connected to the HVAC system through a plurality of second connecting wires, and the second connection part is connected to the motor controller through the plurality of connecting wires; the first connection part comprises a plurality of first connection bases configured to receive the second plurality of connecting wires, respectively; and the second connection part comprises a plurality of second connection bases configured to receive the first plurality of connecting wires, respectively (see figures 1,6 and 7 where it can be seen that the first multiplex switch has two sides which connects with the HVAC and the microprocessor respectively) .
Regarding claim 11, Hu et al. teach, A HVAC system comprising a main control board and the motor of claim 1, wherein the motor communicates with the main control board through the microprocessor of the motor controller (see figures 1 and 6).
Regarding claim 12, Hu et al al. teach, The system of claim 11, wherein the motor comprises a multi-way terminal block connected to the plurality of universal interface modules; the plurality of universal interface modules is connected to the multi-way terminal block via a plurality of connecting wires; and the main control board is connected to the multi-way terminal block via a plurality of second connecting wires (see figure 7 for the connection between the input signal interface circuits, first multi-plexer switch and the MCU with the wires).
Regarding claim 13, Hu et al. teach, A method of signal conversion between a main control board of a HVAC system and a motor of claim 1 (see the rejection of claim 1), the motor comprising a multi-way terminal block connected to the plurality of universal interface modules; the method comprising: 1) transmitting a communication signal from the main control board of the HVAC system (see figure 1 where the electronic component sends signal to the microprocessor); 2) transmitting the communication signal from the main control board to the multi-way terminal block via a plurality of second communication wires (see figure 6, where the signals are sent via wires from the input signal interface circuit to the first multi-plexer); 3) transmitting the communication signal from the multi-way terminal block to the motor controller via a plurality of first communication wires (see figure 6, where the signal from the first multiplexer are sent to the MCU); and 4) identifying, by the motor controller, the communication signal; selecting one universal interface module from the plurality of universal interface modules and a signal switching circuit matching the communication signal; converting the communication signal by the signal switching circuit and transmitting to the microprocessor; processing the communication signal converted by the microprocessor and outputting a control signal through a motor interface circuit to the motor body, so that the motor body operates compatibly with the communication signal transmitted from the HVAC system (See paragraphs 40-43 and figures 6-7, where it can be seen one of the input signal interface circuit is selected).
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive:
Applicants argue that the prior art cited wouldn’t satisfy as a prior art because of the same assignee/inventor. 
Examiner agrees that the effective filing date given to the instant publication is 5/08/2020.
However, the prior art is published on 1/31/2019 and filed on 09/28/2018. In order for the same assignee/inventor to be used as a prior art, it must be either filed or published atleast a year before the effective filing date of the invention.
In this case scenario, the prior art cited meets both of the conditions and therefore can be applied as a prior art. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846